Citation Nr: 0825318	
Decision Date: 07/29/08    Archive Date: 08/04/08

DOCKET NO.  04-06 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966 and from February 1967 to March 1984.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.  Jurisdiction is now with the RO in St. 
Petersburg, Florida.  

In August 2007, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC, to 
address due process concerns.  The requested action 
completed, the matter has properly been returned to the Board 
for appellate consideration.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for an eye disorder in an April 1984 
rating decision; the veteran did not appeal that decision.

2.  Evidence received since April 1984 RO decision, which 
denied the veteran's claim for entitlement to service 
connection for an eye disorder, is cumulative or redundant of 
other evidence of record, and does not raise a reasonable 
possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The April 1984 rating decision that denied a claim of 
entitlement to service connection for an eye disorder is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 
20.1103 (2007).

2.  New and material evidence has not been received since the 
April 1984 rating decision that denied entitlement to service 
connection for an eye disorder and that claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

In March 1984, the veteran filed a claim for service 
connection for an eye disorder.  His claim consisted of six 
words entered in two different sections of a VA FORM 21-526.  
In a section labeled "NATURE OF SIKNESS, DISEASES OR 
INJURIES FOR WHICH CLAIM IS MADE AND DATE EACH BEGAN" the 
veteran entered "Eyes".  In a section labeled "IF YOU 
RECEIVED TREATMENT WHILE IN SERVICE FILL IN THE FOLLOWING 
INFORMATION" the veteran entered "Eye Treatment" at "Fort 
Campbell, Ky."  

In an April 1984 rating decision, the RO denied the veteran's 
March 1984 claim for an eye disorder.  The RO listed the 
issue as service connection for "vision loss of left eye."  
The basis of that denial was that the only disorder of an eye 
shown during service was chalazion of the left eye and there 
were no residuals of that condition shown at separation from 
service.  The RO informed the veteran of that decision and of 
his appellate rights that same month.  He did not appeal the 
decision and thus the decision became final.  See 38 U.S.C.A. 
§ 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  

In December 2001, the veteran filed his current claim as 
"Eye problem secondary to eye surgery."  In his notice of 
disagreement, received in April 2003, the veteran referred to 
this disorder as an "Eye condition."  

Generally, a claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  
38 U.S.C.A. § 7105(c) (West 2002).  A threshold question 
then, is whether the claim filed by the veteran in December 
2001 is the "same" claim as that filed in March 1984 and 
denied in April 1984.  

The Court of Appeals for the Federal Circuit (Federal 
Circuit) has provided guidance as to when two claims are to 
be considered the same claim for purposes of finality.  See 
Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  The Federal 
Circuit addressed the situation where a claim had previously 
been denied by the Board, rather than by the RO.  Id.  
However, the Board finds this to be a distinction without a 
difference and considers the same reasoning applicable to 
claims denied by the RO.  This is in accordance with the 
Federal Circuit's consistent treatment of claims previously 
denied by the RO and claims previously denied by the Board in 
the context of reopening.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (the Board has jurisdiction to determine 
whether new and material evidence has been submitted to 
reopen a claim previously denied by the Board, regardless of 
the RO's finding on the issue of reopening); see also Jackson 
v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (the Board 
has a jurisdiction to determine whether new and material 
evidence has been submitted to reopen a claim previously 
denied by the RO, regardless of the RO's finding on that 
issue of reopening).  

In Boggs, the Federal Circuit held that claims based on 
distinctly and properly diagnosed diseases or injuries cannot 
be considered the same claim, that a misdiagnosis cannot give 
rise to a new claim, and that a new theory of causation 
cannot give rise to a new claim.  Boggs v. Peake, 520 F.3d 
1330 (Fed. Cir. 2008).  

In the instant case, the veteran's references to the claimed 
disability as "eyes" in his claim denied in April 1984 and 
as "eye problems secondary to eye surgery" and an "eye 
condition" in regard to his current claim, does not provide 
a basis for finding that the claim asserted more recently is 
a new claim.  The veteran has offered no evidence of a 
distinct and proper diagnosis at any time.  Nor did his 
statements offered in 1984 and with regard to his recent 
claim assert that service connection is warranted for any 
specifically diagnosed eye disorder.  Thus, it cannot be said 
that he has claimed distinctly and properly diagnosed 
diseases or injuries.  Rather, both claims seek service 
connection for an unspecified condition of his eyes.  By the 
plain language of the documents filed in 1984 and since 2001, 
the "claims" are the same claim.  

The exception to the rule that a previously disallowed claim 
may not thereafter be reopened and allowed is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A.  § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2007).

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims and hereinafter the Court) has 
clarified that, with respect to the issue of materiality, the 
newly presented evidence need not be probative of all the 
elements required to award the claim as in this case dealing 
with a claim for service connection.  Evans v. Brown, 9 Vet. 
App. 273 (1996). However, it is the specified bases for the 
final disallowance that must be considered in determining 
whether the newly submitted evidence is probative.  Id.  Such 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for that 
last final disallowance of the claim.  Id.

The RO denied the veteran's claim in April 1984 essentially 
because the evidence did not show that the veteran had a 
disability of either eye that had onset during service.  
Hence, in order for new evidence added to the record to be 
material evidence, the new evidence must relate to onset of 
an eye disability during service or causation of a current 
eye disability due to service and must do so in a manner 
significant enough so as to raise a reasonable possibility of 
substantiating his claim.  

In the June 2002 rating decision, the RO treated the 
veteran's current claim as if it were a new claim.  However, 
the Board has jurisdictional responsibility to determine 
whether a claim previously denied by the RO is properly 
reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)).  Accordingly, 
the Board must initially determine on its own whether there 
is new and material evidence to reopen the claim for service 
connection for an eye disorder.  Only if the Board determines 
that new and material evidence sufficient to reopen the claim 
has been received, will the Board proceed to address the 
merits.  Otherwise, the analysis ends with a decision to not 
reopen the claim.  

Of record at the time of the April 1984 decision were the 
veteran's service treatment records.  Evidence pertinent to 
the claim that has been added to the record since the April 
1984 decision consists of a copy of a December 1970 service 
treatment record.  This evidence was of record at the time of 
the April 1984 decision and is not new evidence.  All other 
evidence added to the record since the April 1984 decision 
goes to health issues other than the veteran's eyes, 
indicates that he wears glasses, or is of the nature of 
merely reporting his physical condition, for example, a 
clinical note from Beaufort ENT and Allergy, stating that the 
veteran's extra-ocular movements were normal, in the context 
of complaints of headaches.  

The evidence added to the record, that was not of record at 
the time of the last final denial, is not material evidence 
because it does not address the basis for the earlier denial 
and does not raise the reasonable possibility of 
substantiating his underlying claim.  Because new and 
material evidence has not been received since the last final 
denial of service connection for an eye disorder, the 
veteran's claim for service connection for an eye disorder 
may not be reopened.

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
held that, upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, each of the five elements of the 
claim, including notice of what is required to establish 
service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Here, the VCAA duty to notify was not completely satisfied 
prior to the initial unfavorable decision on the claim by the 
RO.  Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was partially satisfied 
prior to the initial RO decision by a letter sent to the 
veteran in January 2002.  The remainder of the VCAA duty to 
notify was satisfied subsequent to the initial RO decision by 
way of a letter sent to the veteran in August 2006.  Indeed, 
the August 2006 provided the veteran complete VCAA notice as 
applicable to his claim.  

The January 2002 letter informed the veteran that his claim 
for service connection for a left eye disorder and previously 
been denied, that he must submit new and material evidence to 
reopen the claim, of the evidence required to substantiate 
the underlying claim, and of the veteran's and VA's 
respective duties in obtaining evidence.  Absent from that 
notice was an explanation of what constituted new and 
material evidence.  

The August 2006 letter informed the veteran that his claim 
for service connection for an eye disorder had previously 
been denied, the basis for that denial, that he must submit 
new and material evidence to reopen the claim, and the proper 
standard for what constitutes new and material evidence.  
This letter also told the veteran of the evidence necessary 
to substantiate the underlying claim, how VA assigns 
disability ratings and effective dates in the event that the 
claim is granted, and the veteran's and VA's respective 
duties in obtaining evidence.  

Although the August 2006 letter was not sent before the 
initial RO decision in this matter, the Board finds that this 
error was not prejudicial to the veteran because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the veteran 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the RO also readjudicated the case by 
way of a supplemental statement of the case issued in August 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  However, 
in cases such as this, in which the claim has previously been 
denied in a final RO decision, VA has no duty to provide a 
medical examination or obtain an opinion unless the claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  As new and material evidence has not been 
submitted the veteran's claim is not reopened; hence, VA has 
no duty to afford the veteran an examination or obtain a 
medical opinion.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist 
the appellant in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence not having been received to reopen 
a claim for service connection for a left eye disorder, the 
veteran's application to reopen the claim is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


